                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Brian Joseph Stoltie,                                 )       C/A No. 0:19-387-TMC-PJG
                                                      )
                                Plaintiff,            )
                                                      )
v.                                                    )                  ORDER
                                                      )
County of Lexington, sued in their official           )
capacities; Wellpath, sued in their official          )
capacities; Lexington County Sheriff                  )
Department, sued in their official capacities;        )
Kevin Jones, sued in their official and individual    )
capacities; Lona Starks, sued in their official       )
and individual capacities; Mr. Darby, sued in         )
their official and individual capacities; Ms          )
Betty, sued in their official and individual          )
capacities; Ms. Jessica, sued in their official and   )
individual capacities; Ms. Hare, sued in their        )
official and individual capacities; Mr. Keys,         )
sued in their official and individual capacities;     )
David Or, sued in their official and individual       )
capacities; Mr J. Murphy, sued in their official      )
and individual capacities,                            )
                                                      )
                                Defendants.           )
                                                      )
____________________________________

         This is a civil action filed by a self-represented state pretrial detainee. Under Local Civil
Rule 73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to the assigned
United States Magistrate Judge. On February 28, 2019, the court issued an order authorizing
issuance and service of process on the defendants. (ECF No. 7.) In that order, under the heading
“Construction of the Pleading,” the court, following initial screening pursuant to applicable law,
listed the claims it construed as raised by the Plaintiff in the Complaint.

        Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.




                                              Page 1 of 2
       IT IS SO ORDERED.

                                                   s/Paige J. Gossett
March 25, 2019                                     Paige J. Gossett
Columbia, South Carolina                           UNITED STATES MAGISTRATE JUDGE



                                  Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                              __________________________
                                                              Signature of party or legal representative
                                                                __________________________
                                                                                                   Date




                                         Page 2 of 2
